 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      WEDI CORP.,
 7                         Plaintiff,
 8         v.                                         C15-671 TSZ
 9    BRIAN WRIGHT; HYDRO-BLOK                        MINUTE ORDER
      USA LLC; and HYDROBLOK
10    INTERNATIONAL LTD.,

11                         Defendants.

12    SOUND PRODUCT SALES L.L.C.,

                           Counterclaimant,
13
           v.
14
      WEDI CORP.,
15
                           Counter-Defendant.
16
          The following Minute Order is made by direction of the Court, the Honorable
17
     Thomas S. Zilly, United States District Judge:
18        (1)     The unopposed motion to seal, docket no. 313, brought by Brian Wright,
   Hydro-Blok USA LLC, Hydroblok International Ltd., and Sound Product Sales L.L.C.
19 (collectively “Wright”), is GRANTED, and Wright’s response, docket no. 314, to wedi
   Corp.’s motion to amend judgment, as well as Exhibit A to the Declaration of Brian F.
20 McMahon, docket no. 316, shall remain under seal.

21       (2)    The unopposed motion to seal, docket no. 317, brought by wedi Corp.
   (“wedi”) is GRANTED, and wedi’s reply, docket no. 318, in support of its motion to
22 amend judgment, shall remain under seal.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 30th day of January, 2020.
 3
                                                     William M. McCool
 4                                                   Clerk

 5                                                   s/Karen Dews
                                                     Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
